Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the adjustable element  that is configured by the at least one spring to be adjustable on the mount in such a way that the adjustable element is able to be adjusted relative to the mount, in response to an angular momentum caused by the adjustable element, which is set into the first oscillatory motion, being set into the second oscillatory motion, about a rotational axis, which is oriented orthogonally to the first axis of rotation and orthogonally to the second axis of rotation as set forth in the claimed combination, wherein the second axis of rotation being oriented obliquely to the first axis of rotation.
Hofmann et al (US 2012/0320379 A1) discloses a micromechanical component (Figs. 1 and 2), comprising:
mount (2); 
an adjustable element (4) connected via at least one spring (3) to the mount (2); and 
an actuator device (8) configured to excite a first oscillatory motion of the adjustable element about a first axis of rotation relative to the mount (vertical dotted line on Fig. 2), and to simultaneously excite a second oscillatory motion of the adjustable element, which is excited into the first oscillatory motion, about a second axis of rotation relative to the mount (horizontal line on Fig. 2).
However, the prior art does not disclose the adjustable element  that is configured by the at least one spring to be adjustable on the mount in such a way that the adjustable element is able to be adjusted relative to the mount, in response to an angular momentum caused by the adjustable element, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






3/22/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872